Citation Nr: 0402586	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  98-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for gastric ulcers. 
 
3.  Entitlement to service connection for other 
gastroesophageal reflux disease. 
 
4.  Entitlement to service connection for a skin disease, 
including cancer.


REPRESENTATION

Appellant represented by:	Audrey B. Fingerhood, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 until 
November 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1997 
rating decision of the Regional Office (RO) in Philadelphia, 
Pennsylvania that denied service connection for PTSD, gastric 
ulcer, other gastrointestinal esophageal reflux disease and a 
skin disorder, to include cancer, acne, and folliculitis as a 
result of exposure to herbicides.  The veteran has perfected 
a timely appeal to the Board as to all aspects of the claim.  


REMAND

The record reflects that the veteran requested a hearing 
before a Veterans Law Judge at the RO, which was scheduled 
for December 1, 2003, to which the appellant failed to 
appear.  The claims folder was subsequently transferred to 
the Board for disposition.  However, in a fax transmission 
received in December 2003, the veteran wrote that he was 
hospitalized on the day of the hearing and was unable to 
attend.  He petitioned the Board to reschedule his hearing.  
By letter dated in January 2004, the Board advised the 
appellant that good cause had been shown pursuant to 
38 C.F.R. § 20.704(d)(2003), and that his motion was granted 
to have a hearing rescheduled..

Accordingly, this case is therefore REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
travel board hearing in accordance with 
the procedural requirements of 38 C.F.R. 
§ 20.704.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


